Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Torres v Bezio, 92 AD3d 1053 [2012]; Matter of Calix v Brown, 92 AD3d 1001 [2012]).
Mercure, J.P., Lahtinen, Malone Jr., McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.